Citation Nr: 1625422	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a shaving/skin disability.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for a left eye disability.

6.  Entitlement to service connection for an acquired psychiatric disorder for treatment purposes only.

7.  Entitlement to an initial evaluation in excess of 10 percent for residuals of anterior cruciate ligament tear and contusion of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, August 2008 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

The Board's decision below addresses the issue of entitlement to service connection for an acquired psychiatric disorder for treatment purposes only.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Veteran, acting through his representative, requested withdrawal of his appeal of the issue seeking entitlement to service connection for an acquired psychiatric disorder for treatment purposes only.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for an acquired psychiatric disorder for treatment purposes only have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law  in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, acting through his representative, requested withdrawal his appeal of the issue of entitlement to service connection for an acquired psychiatric disorder for treatment purposes only.  Hence, there remains no allegation of error of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for an acquired psychiatric disorder for treatment purposes only is dismissed.

REMAND

The Veteran is seeking entitlement to service connection for a shaving/skin disability, sinus disability, allergic rhinitis, acquired psychiatric disorder, and left eye disability.  He is also seeking an increased initial evaluation for his residuals of anterior cruciate ligament tear and contusion of the right knee.

At the February 2016 Travel Board hearing, the Veteran testified that he had made countless visits for medical treatment from the emergency room at the Tuomey Medical Center.  These records are not found in the Veteran's electronic claims file.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

	Psychiatric Disorder 

A review of the Veteran's recently obtained VA treatment records reflect that he currently has an acquired psychiatric disorder, including major depressive disorder and anxiety.  Given the Veteran's allegations herein, along with his inservice treatment for complaints of emotional distress and disturbance due to family problems, the AOJ must schedule the Veteran for an examination to determine if any current acquired psychiatric disorder is related to his military service or is secondary to his service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

	Shaving/Skin Disability

At the February 2016 Travel Board hearing, the Veteran reported the onset of his pseudo folliculitis barbae during his military service.  He further testified that this condition has continued ever since, despite his efforts to treat it with over the counter medications.  A review of the Veteran's post service treatment reports reflects that he currently has pseudo folliculitis barbae.  The Board notes that this disability was not addressed by the June 2012 VA examination for skin disabilities, or the September 2012 addendum to that examination.   Under these circumstances, the AOJ must schedule the Veteran for an examination to determine if he currently has pseudofolliculitis barbae related to his military service.  Id.

Lastly, the Board notes that additional pertinent medical treatment evidence has been received since the AOJ most recently adjudicated the issues on appeal in a July 2015 supplemental statement of the case.  Accordingly, the AOJ must readjudicate the issues on appeal giving full consideration to all of the evidence received since the July 2015 supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him     for the disabilities remaining on appeal, including specifically all records of treatment from the Tuomey Medical Center.  In addition, obtain all available updated VA treatment records dated since February 2016.  After securing any necessary releases, the AOJ must request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature of any current psychiatric disorder shown and to obtain an opinion as to whether the disorder is possibly related to service.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Please provide a diagnosis for any psychiatric disorder found.

b) For each current psychiatric disorder identified, to include depression and anxiety, please provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that it arose in service or is otherwise etiologically related to the Veteran's military service, including in-service complaints of emotional distress and disturbance     due to family problems.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  Schedule the Veteran for a skin examination            to address the claim for service connection for a shaving/skin disability.  The Veteran's electronic  claims file must be made available to and reviewed     by the examiner.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that the Veteran's current pseudo folliculitis barbae arose in service or is otherwise etiologically related to the Veteran's military service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  Once the above actions have been completed, and any other development deemed necessary has been accomplished, the claims on appeal must be adjudicated.  If the benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, which includes consideration    of evidence received since the February 2015 supplemental statement of the case.  After they have  had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


